                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JAMES E. BACHMAN, ADELLA A.
BACHMAN, ERIC J. BACHMAN, RACHEL
A. BACHMAN, MATTHEW R. BACHMAN,                                 8:19CV276
and C. ANDREW BACHMAN,

                     Plaintiffs,                      MEMORANDUM AND ORDER

       vs.

JOHN Q. BACHMAN, and LEAF
SUPREME PRODUCTS, LLC, A Nebraska
Limited Liability Co.;

                     Defendants.


      This matter is before the Court on the Objection, ECF No. 60, to the Magistrate

Judge’s Order that appears at ECF No. 59 (the “Order”). In the Order, the Magistrate

Judge ordered that, until January 31, 2020, discovery in this case be limited to the

jurisdictional issue of whether either defendant is an enterprise engaged in interstate

commerce. ECF No. 59 at 3.

      When a party objects to a magistrate judge's order on a nondispositive pretrial

matter, a district court may set aside any part of the order shown to be clearly erroneous

or contrary to law. Fed. R. Civ. P. 72(a); see 28 U.S.C. § 636(b)(1)(A). “A finding is

‘clearly erroneous’ when although there is evidence to support it, the reviewing court on

the entire evidence is left with the definite and firm conviction that a mistake has been

committed.” Chase v. Comm’r, 926 F.2d 737, 740 (8th Cir. 1991) (citing United States v.

U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). “An order is contrary to law if it fails to

apply or misapplies relevant statutes, case law, or rules of procedure.” Haviland v.

Catholic Health Initiatives-Iowa, Corp., 692 F. Supp. 2d 1040 (S.D. Iowa 2010) (internal
quotation marks omitted). The standard of review for an appeal of a Magistrate Judge’s

order on nondispositive matters is extremely deferential. See 28 U.S.C. § 636(b)(1)(A);

Shukh v. Seagate Tech., LLC, 295 F.R.D. 228, 235 (D. Minn. 2013).

       In the Order, the Magistrate Judge explained that to assert a claim under the Fair

Labor Standards Act, 29 U.S.C. § 206, Plaintiffs must prove they were 1) “engaged in

commerce or in the production of goods for commerce,” or 2) were “employed in an

enterprise engaged in commerce or in the production of goods for commerce.”

Defendants raised questions about whether either of these threshold questions had been

satisfied. The Magistrate Judge ordered that discovery be limited to these threshold

issues to properly define the scope of the parties’ future discovery.

       The Magistrate Judge’s Order is not clearly erroneous or contrary to law. The

Magistrate Judge reasonably limited discovery to resolve threshold issues that may define

the Court’s jurisdiction in this case. Further, the Magistrate Judge placed a reasonable

deadline on the limited discovery. The Order is particularly reasonable given the

jurisdictional issues already raised and the relatively extensive motion practice in this

case. Accordingly,

       IT IS ORDERED: the Objection, ECF No. 60, to the Magistrate Judge’s Order that

appears at ECF No. 59, is overruled.


       Dated this 9th day of December, 2019.

                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge
